Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1-5, 7-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Lee et al., discloses all of the limitations set forth in the previous Office Action.  However, Lee et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “wherein the polarizing film and the conductive adhesive are overlapped along the direction perpendicular to the top surface of the back plate, and wherein the conductive adhesive has a first width in a horizontal direction, a second width is formed from an edge of the panel to an edge of the frame in the horizontal direction, and the second width is greater than the first width”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 2-5, 7-12, and 14-16: Since claims 2-5, 7-12, and 14-16 depend either directly or indirectly on the allowed claim 1, claims 2-5, 7-12, and 14-16 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871